United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3076
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Howard Eugene Liner,                      *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: May 7, 2004
                                  Filed: May 25, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Howard Eugene Liner (Liner), currently incarcerated in federal prison, appeals
the district court’s1 amended preliminary injunction freezing his assets. After careful
review of the record and applicable law, see Heartland Acad. Cmty. Church v.
Waddle, 335 F.3d 684, 689-90 (8th Cir. 2003) (standard of review for appeal from
preliminary injunction), we conclude that the district court had statutory authority
under 18 U.S.C. § 1345 to issue the injunction which is the subject of this appeal; that
the court did not abuse its discretion in issuing the injunction, in light of the evidence

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
offered by the government; and that the scope of the injunction was proper, given
Liner’s refusal to offer rebuttal evidence as to the source of the frozen assets, and the
court’s allowance of funds for Liner’s living expenses. Liner’s remaining arguments
provide no basis for reversal.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-